Citation Nr: 1503830	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  07-23 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Ashley Brooke Thomas, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his acquaintance


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION


The Veteran served on active duty from December 1977 to September 1982 and from December 1982 to December 1985.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) in December 2008.  A transcript of that hearing is associated with the claims file.  The hearing was adequate as the undersigned VLJ and representative for the Veteran explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In March 2009 and September 2011, the Board, inter alia, remanded the claim to request any outstanding treatment records, and to arrange for VA examination and medical opinion. In September 2012, the Board denied the Veteran's claim for TDIU.  He appealed this decision to the Court.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Partial Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the September 2012 decision.  The Court granted the JMR in a June 2013 Order.  

In July 2014, the Board again remanded the claim to request the Veteran's VA Vocational Rehabilitation and Education (VR&E) folder, a copy of a February 2005 motor vehicle accident (MVA) report and associated records, and Social Security Administration (SSA) records.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999).  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the Veterans Benefits Management System (VBMS) paperless claims processing system to ensure a complete assessment of the evidence.  No additional, pertinent evidence has been added to the record.  


FINDINGS OF FACT

The Veteran is not precluded from securing or following substantially gainful employment as a result of his service-connected disabilities alone; an extraschedular TDIU is therefore not warranted.  


CONCLUSION OF LAW

A total rating based on individual unemployability due to the Veteran's service-connected disabilities is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In September 2006, the Veteran was provided with a VCAA notice letter informing him how to substantiate his TDIU claim.  His claim was most recently readjudicated in the November 2014 Supplemental Statement of the Case (SSOC).  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  There is no indication in the record that additional evidence relevant to the issue decided below is available and not part of the claims file.  The Veteran's service treatment records, VA and private medical treatment records, VA VR&E records, and SSA records have been obtained.  Additionally, in September 2014 and November 2014 the AOJ sent the Veteran a letter requesting that he provide information pertaining to his February 2005 MVA, including any accident report, and related records.  However, the Veteran failed to respond to the request; therefore, no further attempt need be made to obtain these records.  Also, VA examinations adequate for adjudication purposes were provided to the Veteran in connection with his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Analysis

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2013).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected condition and advancing age, which would justify a TDIU due solely to the service connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

The Veteran has the following service-connected disabilities: right shoulder bursitis and impingement syndrome, status-post right shoulder surgery (formerly evaluated as right shoulder bursitis), rated 30 percent disabling; left shoulder bursitis, rated 10 percent disabling; status-post arthroscopic partial medial meniscectomy, left knee, rated 10 percent disabling; adjustment disorder with depressed mood associated with right shoulder bursitis and impingement syndrome status-post right shoulder surgery (formerly evaluated as right shoulder bursitis), rated as 10 percent disabling; and scar, right eyebrow, rated as noncompensable.  His combined disability evaluation was 50 percent effective November 6, 2006.  Therefore, the statutory criteria set forth in 38 C.F.R. § 4.16(a) are not met.  

If a Veteran does not meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a), the issue of entitlement to a TDIU may be submitted to the Director, Compensation Service, for extraschedular consideration where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b); Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

The preponderance of the evidence establishes that the Veteran is capable of obtaining and maintaining sedentary employment.  

In February 2005, the Veteran was involved in a MVA in which his car was rear ended.  The record establishes that he sustained neck and spine injuries, among other problems.  None of these problems are service-connected and related disability may not be considered in determining entitlement to TDIU.  

In a statement received in December 2005, the Veteran reported that he had been unemployed since February 2005 due to his MVA, and that he had applied for SSA disability benefits.  Reports from the "Renfroe Center for Integrative Medicine," dated from February 2005 to June 2005, show that the Veteran was unable to participate in work in even in a limited capacity.  A February 2005 treatment record shows he was diagnosed with severe cervical and thoracic pain, and questionable cervico-genic headaches.  These conditions are not service-connected.  

A January 2006 VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits (VA Form 21-4192), shows that the Veteran was employed as an installer and maintenance air conditioning technician from March 2004 to July 2004 with "Angus Heat and Air," and that no concessions were made while he was employed there by any reason of age or disability.  

A February 2006 VA joints examination report shows physical findings that the Veteran was extremely tender to palpation over the right acromioclavicular joint subacromially over the rotator cuff tendons of the right should, and on the left shoulder he was tender to palpation subacromially.  Range of motion testing revealed he was able to abduct the left shoulder to 150 degrees with mild pain at the extreme.  Forward flexion was to 135 degrees on the left with mild pain, external rotation was to 90 degrees with minor pain, and internal rotation was to 90 degrees with pain at the extreme.  On the right, forward flexion was to 55 degrees with pain, external rotation was to 50 degrees with pain at the extreme, internal rotation had to be approximated to the thumb to the sacroiliac joint or posterior sacrum, and Hawkin's sign could not be assessed due to an inability to abduct past 50 degrees.  On muscle strength testing, the Veteran had 2 out of 5 strength on the right, and 5 out of 5 on the left.  There was no significant muscle atrophy noted over either shoulder.  

In his VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940), received in November 2006, shows the Veteran was employed by the Department of Public Works from May 1998 to June 2002; by Angus Heat and Air from July 2003 to July 2004; and by Blackwell Heat and Air from November 2004 to February 2005.  The Veteran indicated that he left his last job because of his disability.  He reported that he had a high school education and completed a heat and air condition course from 1997 to 1998.  

A January 2007 VA Form 21-4192 shows the Veteran was employed as a "HVAC" service technician from November 2004 to February 2005 by Blackwell Heat and Air.  It was noted that no concessions were made to the employee by reason of age or disability during his employment there, but he was terminated from employment because of the February 2005 MVA.  

Another January 2007 VA Form 21-4192 shows the Veteran was employed as an air conditioning mechanic worker until June 2002 by the Department of Public Works in Pensacola Florida.  He was terminated due to lack of work.  

A March 2007 VA general medical examination report reflects the Veteran reported that the February 2005 MVA aggravated his shoulder and knee disabilities.  He reported that he was unable to pull or carry cable, lift equipment, work overhead, stand, stoop, or work on his knees for long periods due to his bilateral shoulder and left knee disabilities.  He also reported that there had been an increased number of days which he had been incapacitated and unable to lift or carry anything with his right upper extremity.  The examiner opined that the Veteran's bilateral shoulder and left knee disabilities did not significantly impair his activities of daily living or ability to perform sedentary employment activities; but they did impair his ability to perform physical employment activities required of a heating/air conditioning repairman.  However, the examiner concluded that the bilateral shoulder and left knee disabilities rendered the Veteran unable to secure or follow a substantially gainful occupation consistent with his education and occupational experiences.  

A Counseling Record-Narrative Report (CR-NR) dated in November 2007, shows the Veteran was administered the Wonderlic Personnel Test (WPT), which was primarily used by business and governmental organizations to evaluated job applicants for employment and occupational training.  The Veteran's results on the WPT revealed that the Veteran was functioning at the "high average" range of intelligence, which would indicate job potential of: "Managerial potential and upper level clerical positions."  It would also indicate an educational potential of: "May enter college."  The CR-NR also shows findings that the Veteran possesses marketable skills based on military and civilian education, training, labor market information, or work experience, and that his skills were transferrable, although his disabilities would preclude him from working in any jobs performed while on active duty.  

A December 2007 Psychometric Testing and Disability Consultant report shows the Veteran was a high school graduate who also completed a certification in training as a heating and air conditioning technician in 1998.  He had worked as a forklift operator from 1985 to 1989; as a generator builder from 1990 to 1997 until the plant shut down and in public works after that; and as a service technician for 3 months from 2004 to 2005 when he was involved in a car accident.  It was noted that the Veteran was service-connected for limited motion of the right arm, bursitis of both shoulders, limited flexion of the left knee, and painful facial scars for a combined evaluation of 50 percent.  It was also noted that since the car accident the Veteran reported frequent neck pain, pain and numbness in his hands and feet, pain in his right leg when he sits for more than 30 minutes, headaches, and blurred vision.  It was determined that based on self-reported history, records, observations and formal testing, the Veteran had moderate impairment in the activities of daily living; marked impairment in social and occupational functioning, and concentration, persistence and pace; and was unable to adapt to work settings.  The practitioner opined that the Veteran was not able to meet the mental demands of unskilled sedentary work and was not a candidate for vocational rehabilitation, training or job placement.  The practitioner also opined that the Veteran was not feasible for education or employment at the time.  The practitioner concluded that, "As a result of the evaluation and current available information, it is clear that he: has a serious employment handicap; has a service[-]connected disability rated at 20 percent or more; achievement of a vocational goal is not currently feasible; is unemployable; is in need of independent living services; can achieve measurable improvement in independence in daily living..."  In a December 2007 VA determination letter from VR&E the Veteran was denied his application for VR&E services because it was determined that the Veteran's disabilities made it unreasonable to expect that the Veteran would use the program to get and keep competitive employment.  The rehabilitation counselor based the determination on the December 2007 Psychometric Testing and Disability Consultant report.  

The Board finds that the December 2007 Psychometric Testing and Disability Consultation report and associated records from November and December 2007 provide inconclusive results as to whether or not the Veteran's service-connected disabilities were solely responsible for his unemployability.  The Board notes that since the February 2005 MVA the Veteran reported frequent neck pain, pain and numbness in his hands and feet, pain in his right leg when he sits for more than 30 minutes, headaches, and blurred vision.  Although the examining practitioner opined that the Veteran was not able to meet the mental demands of unskilled sedentary work and was not a candidate for vocational rehabilitation, training or job placement, the practitioner failed to differentiate between which symptoms caused the Veteran to be precluded from employment.  Thus, the Board finds the VA VR&E determination to be of limited probative value.  

In January 2008, the Veteran was granted SSA benefits.  The SSA disability determination indicates the Veteran had severe impairments in the service-connected right shoulder, service-connected left knee, and non-service-connected cervical spine.  The SSA adjudicator concluded that considering the Veteran's age, education, work experience, and residual functional capacity, there were no jobs that existed in significant numbers in the national economy that the Veteran could perform.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Given that in this case SSA addressed the specific question now before the Board (i.e., the earliest date at which the Veteran was too disabled to be gainfully employed); the Board finds the SSA determination to be probative although not necessarily dispositive.  In this case, much like the VA VR&E records, the SSA records provide evidence against the Veteran's claim because they show that he was disabled due to both his service-connected right shoulder and left knee disabilities as well as his non-service-connected cervical spondylosis.   

During his December 2008 hearing, the Veteran testified that he "just about" lost the use of his right shoulder and that his left shoulder hurt just as badly.  As a result, he was unable to do anything physically.  He noted that he was unable to raise a glass of water to his mouth without help, and had to use his left hand to do anything, including lifting the other arm up because he could not move his right arm.  He reported that he underwent physical therapy, but that it caused more harm than good so it was cancelled.  He also took pain pills to treat his symptoms, but they did no good and were discontinued because they were bothering his stomach.  He underwent surgery to his right shoulder where it was discovered that he had a chronic and massive rotator cuff tear that could not be repaired due to a buildup of scar tissue.  

As for his knee, the Veteran testified that he could not walk, stand on his feet for more than an hour or two, and could not bend with any weight, walk while carrying anything, stoop down, or rise from a seated position.  His acquaintance testified that he was up all night because of his pain.  The Veteran's representative indicated that the Veteran was in receipt of SSA disability benefits but the Veteran noted that he was eligible for some sedentary work.  His representative noted that he suffered from adjustment disorder and chronic stress related to his physical problems.  The manner of his past relevant work exceeded his residual functional capacity and his skills were not transferrable to other occupations within his residual functional capacity.  The Veteran testified that, taking into account only the conditions for which he was service connected, he was unable to work, and that his inability to work was unrelated to his automobile accident in 2005.  As for the car accident, the Veteran testified that he was rear-ended while stopped at a red light.  He noted that he had a lot of trouble with his neck and back after the accident, though the back trouble seemed to have cleared up, although the neck was still a problem.  He reported that he basically had whip-lash from the accident, and his shoulders and knees hurt a lot worse after the accident.  

The Board finds the Veteran's testimony to be competent and credible as to how he believes his service-connected disabilities have precluded his ability to physically work, but did not preclude sedentary work.  See Layno, supra.  

In this regard, an October 2009 VA mental disorders examination report shows the Veteran provided a summary statement of his psychosocial functional status, and reported that because of his physical problems he was extremely limited in his functioning compared to what he used to be able to do.  On psychological examination, the examiner noted the Veteran's psychomotor activity, speech, thought process, and thought content were unremarkable.  Further, his remote memory, recent memory, and immediate memory were described as normal.  The examiner opined that the Veteran experienced a mild level of depressed mood in response to his difficulty sleeping and physical limitations.  The examiner noted that he reported he continued to maintain consistent contact with friends close to him and family, but often felt down because of his limitations and inability to work and be as active as he previously was.  The examiner concluded that there was not total occupational and social impairment due to the mental disorder signs and symptoms, and the mental disorder signs and symptoms did not result in deficiencies in judgment, thinking, family relations, work, mood or school.  There was not reduced reliability and productivity due to mental disorder symptoms, and there was not occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms.  The examiner did find that there were mental disorder signs and symptoms that were transient or mild that decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner noted that the Veteran experienced mild, depressed mood could increase during a time when the Veteran felt he should be active, but was not able to be, such as when he wanted to travel long distances to visit family members.  The examiner noted the Veteran reported experiencing increased depression due to financial strain due to his inability to work and earn an income the way he used to be able.  

A CR-NR dated in December 2009 shows the Veteran had not overcome the effects of the impairments of employability because the Veteran lacked transferable vocational skills that would be compatible with the disability limitation and were not consistent with demonstrated and/or measured interests, aptitudes and abilities.  Also, the local labor market did not offer a reasonable opportunity for suitable employment for someone with the Veteran's transferable vocational skills.  Thus, it was determined that the Veteran did have an employment handicap that was due to him having a significant impairment in terms of his ability to prepare for, obtain, or retain employment.  It was noted that the Veteran had no acceptable and identifiable marketable skills.  A Transferable Work Skill Analysis (TWSA) indicated that the Veteran had no transferable skills due to the nature of his disability, his previous military and work experience was not compatible and he would require services.  It was determined that the achievement of a vocational goal was not reasonably feasible based on the severity of his conditions and his self-report.  This report does not differentiate between impairment stemming from service-connected and non-service connected disabilities. Thus, this report is of limited value.  

VA VR&E records, including a February 2011 Special Report of Training, indicate that the Veteran was initially seen in December 2009 for an entitlement determination, and was found entitled to Chapter 31 benefits.  It was noted that the Veteran was non-service-connected for traumatic arthritis, right knee; impaired vision due to chemical burns; and back condition.  A March 2011 letter from the VA VR&E shows that the Veteran was declared rehabilitated.  

A May 2012 VA general pension examination report shows the Veteran is right hand dominant.  His posture and gait were observed to be normal.  The Veteran reported that his bilateral shoulder disabilities caused pain in both shoulders that sometimes affected sleep and the ability to do overhead work.  He also reported that he underwent no treatment since his last evaluation because nothing helped.  The Veteran reported that his left knee disability continued to cause stiffness and swelling that affected his ability to walk, stoop, kneel and climb.  He also reported that he underwent no treatment since his last evaluation.  The examiner noted the Veteran was not in need of any assistive devices.  The examiner opined that the Veteran's service-connected scar right eyebrow had no functional limitations; the service-connected left knee disability had minimal functional limitations; and the bilateral shoulder disabilities had minimal functional limitations.  The examiner concluded that the Veteran was capable of gainful employment if he so chose.  A May 2012 VA scars examination report also shows findings that there was no limitation of function caused by the right eyebrow scar.  

In summarizing the totality of the lay and medical evidence, the Board finds that although the Veteran may be precluded from physical employment due to his service-connected disabilities, he has not been found to be precluded from sedentary employment.  

Notably, as the Veteran has testified and as the clinical record shows, during the appeal period he has not taken any pain medication for his service-connected shoulder and left knee disabilities due to the fact that it upsets his stomach.  Therefore it does not appear, and the Veteran has not argued, that treatments with pain medications have impaired his ability to perform sedentary work.  

The VA VR&E records, including the November 2007 RNI and CR-NR, and November 2007 and December 2009 WPTs, show that the Veteran was capable of managerial employment and could have obtained higher education.  

Moreover, the May 2012 VA examiner opined that the service-connected disabilities did not preclude sedentary employment.  

Also, while the Board acknowledges that the Veteran is service-connected for adjustment disorder with depressed mood, review of the clinical and lay evidence fails to establish that this psychiatric disability precludes sedentary employment.  

The May 2012 VA mental disorders examination report shows that the examiner opined that although a mental disorder had been formally diagnosed, symptoms of the mental disorder, per se, were reportedly not severe enough to interfere with either occupational or social functioning.  During his examination, the Veteran reported that he had been out of work since 2005, but that before then he worked full-time as a heating and air conditioning technician for seven years and stopped working because a guy rear-ended him and he started having trouble with his neck.  The Veteran also reported that he no longer worked because of physical pain, and stated that no one would pay him to work two or three days a week because the other two or three days out of the week he could hardly move.  The Veteran noted that he could not sleep because of pain and headaches, and that he was getting depressed by not being able to work or travel home due to his physical and financial problems.  The Veteran denied receiving mental health treatment.  On mental status examination, the examiner observed that the Veteran's speech was normal in rate, tone, and syntax; his thought content and process was unremarkable; and his mood presented as euthymic with full and reactive affect.  The examiner also noted that there was no observable impairment in attention, concentration, or memory.  The examiner concluded that excluding the Veteran's reported physical health problems, the symptoms of his adjustment disorder, per se, did not appear to eliminate his current capacity for physical or sedentary employment.  

In consideration of this evidence pertaining to the Veteran's mental health and VR&E eligibility, and his own testimony in his December 2008 hearing, the Board finds that the preponderance of the evidence does not establish that the Veteran is precluded from securing or following substantially gainful employment as a result of his service-connected disabilities alone, in order to warrant an extraschedular consideration under 38 C.F.R. § 4.16(b).  The Board finds that the preponderance of the evidence is against the Veteran's claim and that the benefit of the doubt does not apply.  Therefore, an extraschedular TDIU is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a TDIU is denied.  


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


